J-S12043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: Z.R.H., A MINOR                     :     IN THE SUPERIOR COURT OF
                                               :           PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: B.P.H., FATHER                  :        No. 1964 MDA 2018

               Appeal from the Decree Entered October 24, 2018
              in the Court of Common Pleas of Huntingdon County
                      Orphans' Court at No(s): 31-18-0018

BEFORE: BOWES, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED: MARCH 28, 2019

       B.P.H. (“Father”) appeals from the Decree granting the Petition filed by

Huntingdon County Children and Youth Services Agency (“CYS” or “the

Agency”) to involuntarily terminate his parental rights to his minor child,

Z.R.H. (“Child”), a male born in November 2016, pursuant to the Adoption

Act, 23 Pa.C.S.A. § 2511(a)(5), (8), and (b).1 We affirm.

       The trial court set forth the relevant procedural history as follows:

       3. By Order dated January 18, 2017, the Honorable George N.
       Zanic, President Judge of the Court of Common Pleas of
       Huntingdon County, Pennsylvania, granted emergency protective
       custody of [Child] to the Agency. 42 Pa.C.S.A. [§] 6324(1).

       4. The Order stated that the facts which were the basis of the
       Order were:


____________________________________________


1In the same Decree, the trial court involuntarily terminated M.R.’s (“Mother”)
parental rights to Child. Mother is not a party to the instant appeal, nor has
she filed an appeal from the Decree terminating her parental rights.
J-S12043-19


         1. [Mother] admitted to an Agency caseworker that over
         the weekend of January 13, 2017, she made a comment
         that she had thoughts [of,] and verbally stated she wanted
         to smother [Child].

         2. [Mother] reported that [Father] was bipolar and does
         not consistently take his medication.

         3. [Father] has commented that[,] if [Child] were to reside
         with him, he would hit [Child] with a belt if he started to
         cry.

         4. The maternal grandmother[,] who lives in the home and
         has been the primary caretaker of [Child,] has indicated
         she is physically and mentally exhausted and is having
         trouble keeping up with the care of [Child].

     …

     6. A dependency Petition was filed simultaneously with the
     emergency protective custody Order.

     7. An amended dependency Petition was filed on January 20,
     2017.

     8. In both [P]etitions[,] the legal basis for dependency was that
     [Child] was[] “without proper parental care or control,
     subsistence, education as required by law or other care or control
     necessary for his physical, mental or         emotional health or
     morals[.]” 42 Pa.C.S.A. [§] 6302(1).

     9. The factual basis stated in the [P]etition for dependency was
     the same as set forth above in the emergency protective custody
     Order.

     10. Safety was therefore the motivating reason the Agency sought
     dependency.

     11. The Agency placed [Child] in the home of a cousin of
     [Mother].[FN]

            The foster parents, [T.F. and H.F. (“Foster Mother”),]
         [FN]

         have indicated a willingness to adopt [Child].


                                    -2-
J-S12043-19


       12. Following a hearing held [on] February 6, 2017, [Child] was
       declared to be dependent by President Judge Zanic.

       13. Judge Zanic ordered, inter alia:

           [Father] is strongly encouraged to participate in individual
           counseling. The Agency will receive written and/or verbal
           progress reports regarding progress and participation.

           …

           [Father] shall participate in and successfully complete an
           Agency[-]approved parenting program. Written and/or
           verbal progress reports shall be given to the Agency.

           It is strongly recommended that [Father] participate in a
           mental health evaluation. Written and/or verbal reports
           shall be provided to the Agency.

Trial Court Opinion, 10/24/18, at 2-5 (footnote in original).

       On May 4, 2018, CYS filed a Petition to involuntarily terminate the

parental rights of Father to Child. The trial court held an evidentiary hearing

on the Petition on August 31, 2018.2 In its Findings of Fact, the trial court set

forth the relevant testimony as follows:

       15. [Emily Dixon (“Dixon”), the CYS caseworker assigned to
       Child’s family,] testified that the substantive issues in the case
       were dealt with by Raystown Developmental Services (RDS).



____________________________________________


2  On July 5, 2018, the trial court granted the Agency’s Motion for appointment
of counsel for Child pursuant to In re Adoption of L.B.M., 161 A.3d 172,
179-80 (Pa. 2017) (plurality) (requiring that counsel be appointed to
represent the legal interests of any child involved in a contested involuntary
termination proceeding). The trial court appointed Erica Shoaf, Esquire
(“Attorney Shoaf”), as Child’s legal counsel. Attorney Shoaf was present at
the termination hearing, as was Michael M. Kipphan, Esquire, guardian ad
litem (“GAL”) for Child.

                                           -3-
J-S12043-19


     16. [Dixon] opined that no progress ha[d] been made in this case
     with respect to correction of the issues that led to placement and
     dependency.

     17. [] Dixon acknowledged, in response to a question from
     [Father’s] attorney, that the Agency records reflected that
     [Father] had attended eight (8) anger management sessions at
     Mainstream Counseling, Huntingdon, Pennsylvania.

     18. [Dixon], however, added that Mainstream reported that
     [Father] just went through the motions and did not give any
     indication that he had gained any positive help for his anger.

     19. [] Dixon also acknowledged receipt of an “Interim Summary”
     dated June 19, 2018, from Cornerstone Community Services
     regarding [Father].

     20. The report indicated that [Father] had been referred for
     counseling … “due to struggling with anger management issues[.]”

     …

     22. Also, [Dixon] said, there was a good relationship between
     [Mother] and the [F]oster [M]other.

     …

     24. Finally, [] Dixon testified that part of her role was to check in
     periodically at the foster home.

     25. [Dixon testified,] “[W]hen I go to the foster home[,] I see this
     beautiful, blue-eyed[,] blond[-]haired baby who is smiling and
     laughing and happy to see me[.]” (N.T., at p. 114.)

     26. [] Trista Mitchell [(“Mitchell”)] testified [that] she is the Family
     Service Director for RDS.

     27. [Mitchell] has twenty (20) years’ experience in the field of
     children’s social work.

     28. Initially, [Mitchell] testified, this case was assigned to a
     reunification caseworker who scheduled visits with the parents
     and [Child] in their home.


                                      -4-
J-S12043-19


     29. For safety reasons, the visitations were quickly moved to the
     RDS offices.

     30. The event precipitating this change was a statement made to
     the reunification caseworker by [Father] in a curse[-]laden tirade
     that he hoped she would die.

     31. This and similar conduct on the part of [Father] prompted
     Judge Zanic[,] on May 5, 2017, at a permanency hearing, to
     suspend [Father’s] visitation with [Child] until a mental health
     professional provided the [trial court with] evidence that it would
     be safe to continue his visitation with [Child].

     32. [Father] has never provided [the trial court] with any evidence
     that it would be safe for [Child] and the RDS staff for [Father] to
     visit with [Child].

     33. Hence, there has been no contact between [Father] and
     [Child] for sixteen (16) months.

     34. [] Mitchell testified that[,] on April 10, 2017, for a variety of
     reasons, this case was transferred from the RDS Reunification
     Program to the Family Connections Program[,] which she
     indicated was a step backward in reuniting this family.

     …

     37. [Mitchell] said that[,] in addition to the safety concerns
     created by [Father], she became personally involved in the case
     because of the very low capabilities of [M]other.

     38. She reported that [Mother] was unable[,] without help[,] to
     perform the most basic tasks for [Child,] including holding him,
     feeding him and changing him.

     39. The visits of [Mother] with [Child] were generally supervised
     by the [F]oster [M]other and [] Mitchell.

     40. In this regard, [] Mitchell said that[,] if the [F]oster [M]other
     was not in the room, [Child] would cry the entire time.

     …




                                     -5-
J-S12043-19


     46. [] Mitchell reported that[,] on multiple occasions[,] [Mother]
     told her [that Father] physically assaulted her, screamed at her
     and withheld food from her.

     …

     50. [Child] is[,] however[,] bonded to his [F]oster [M]other,
     according to [] Mitchell, and is a happy-go-lucky[,] secure little
     boy in [Foster Mother’s] home.

     …

     63. At the request of the Agency[,] Terry O’Hara, Ph.D. [(“Dr.
     O’Hara”)], evaluated the parents on March 30, 2017.

     64. [Dr. O’Hara’s] initial twenty-four (24)[-]page report was
     received into evidence at [the termination] hearing as Agency
     Exhibit 1.

     65. Dr. O’Hara re[-]evaluated [Father] on December 18, 2017.

     66. The report generated by the re[-]evaluation was received into
     evidence as Agency Exhibit 2.

     67. Dr. O’Hara[, who participated in the hearing via telephone,]
     placed on the record the types of testing he conducted with the
     parents[,] and he also testified that he conducted a clinical
     interview and observed the parents with [Child].

     68. According to Dr. O’Hara, [Father’s] IQ was in the normal range
     and that [sic] there was no evidence of cognitive limitations.

     69. Also, on a positive note, Dr. O’Hara reported there were no
     issues of substance abuse [as to Father].

     70. However, Dr. O’Hara testified that [Father] has been
     diagnosed with Bipolar II Disorder[,] which he said is a major
     mental disorder.

     71. Dr. O’Hara’s testing, he said, confirmed this diagnosis and he
     recommended to [Father] that [Father participate in weekly
     mental health treatment with an anger management component.




                                   -6-
J-S12043-19


     72. Dr. O’Hara said that both parents presented with unaddressed
     mental health concerns [and] relationship issues[,] and that both
     parents had significant difficulty in being able to calm and soothe
     [Child].

     73. Dr. O’Hara expressed serious concern with regard to [Father]
     managing [Child] in an unsupervised setting.

     74. Dr. O’Hara opined that it would be unsafe to leave the baby in
     the unsupervised care of [Father,] and he therefore strongly
     advised against it.

     75. At the second evaluation of [Father] in December[] 2017, Dr.
     O’Hara reported the same testing was done as at the first
     evaluation.

     76. [Dr. O’Hara] said he conducted a clinical interview and
     reviewed a lot of collateral material provided to him by the
     Agency.

     77. Dr. O’Hara testified that [Father] told Dr. O’Hara that he had
     completed eight (8) sessions of anger management.             (See
     Findings of Fact 17, 18.)

     78. [Father] also reported [attending] counseling[,] since
     September[] 2017, at Bedford-Somerset Developmental &
     Behavioral Services ….

     79. Dr. O’Hara said [Father] admitted to him [incurring] a
     conviction for disorderly conduct since the last evaluation.

     80. [Father] also admitted telling a[n] RDS caseworker that he
     wished she were dead.

     81. Finally, Dr. O’Hara reported that [Father] told him that Judge
     Zanic had thrown him out of his courtroom for remarks he made.

     82. Dr. O’Hara concluded that [Father] had made no appreciable
     progress since the first evaluation.

     83. Also, [Dr. O’Hara] said, [Father] refused to acknowledge any
     responsibility for his circumstances, a fact, [Dr. O’Hara] said, that
     negated any motivation to change.


                                     -7-
J-S12043-19


     84. Dr. O’Hara advised against contact between [Child] and
     [Father] until [Father] was able to demonstrate meaningful
     progress in anger management treatment.

     …

     87. Dr. O’Hara reported that [Mother] said [Father] yelled at her
     a lot, would not help around the house[,] and mostly slept all day.

     88. [Mother] told [Dr. O’Hara] she was afraid of [Father].

     …

     100. Neither parent testified at the termination hearing.

     101. The GAL placed his support of termination on the record
     following testimony.

     102. [Attorney Shoaf] … placed on the record her observations[,]
     which corroborated the testimony presented by the Agency. She
     said:

         “MS. SHOAF: Judge, it is a little difficult for me to provide
         what I’m supposed to, to provide to the [c]ourt [Child’s]
         desires. But in lieu of that, I would like to just make a brief
         report as to what I have observed. I did attend a meeting
         in the foster home to meet with the [F]oster [M]other and
         [Child]. I was there for approximately an hour. And during
         that time [Child] was a very happy child. [Child] frequently
         sought out … [F]oster [M]other, as his care giver [sic].
         [Child] sought her approval for the action that he was
         doing and interacted very well with her. [C]hild also
         warmed up to me and asked me to pick him up [] several
         times and hold him.

         This was a stark contrast to the child that I observed a few
         weeks later in the supervised visit with [Mother]. I was
         present for the visit that [] Mitchell testified about that
         occurred on August 22[, 2018,] during which … [F]oster
         Mother[] left the room for ten minutes, during which
         [Child] cried the entire time. It was distressing to me. …
         And[,] [Child] was comforted when [Foster Mother]
         returned to the room. [Child] became less fussy and
         sought [Foster Mother] for comfort.

                                      -8-
J-S12043-19



           And[,] based on what I have observed of [Child], he is
           extremely comfortable with his [F]oster [M]other and his
           foster home. I will leave it at that.”

       (N.T., at pp. 116, 117.)

       103. Termination of the parental rights of [Mother] and [Father]
       with respect to [Child] would best serve the needs and welfare of
       [Child].

Trial Court Opinion, 10/24/18, 4-21.

       On October 24, 2018, the trial court entered the Decree terminating

Father’s parental rights to Child pursuant to 23 Pa.C.S.A. § 2511(a)(5), (8),

and (b). On November 21, 2018, Father timely filed a Notice of Appeal, along

with a Concise Statement pursuant to Pa.R.A.P. 1925(a)(2)(ii) and (b).

       On appeal, Father raises the following issue for our review:

       Whether the trial court lacked competent evidence to support the
       court’s inferences or conclusions of law that [the Agency] proved,
       by clear and convincing evidence, grounds for termination under
       23 Pa.C.S.[A.] § 2511(a)(8) or (a)(5)[?]

Father’s Brief at 4.3




____________________________________________


3 Father waived any challenge to the sufficiency of the evidence to support the
termination of his parental rights under section 2511(b), as he did not
challenge section 2511(b) in either his Concise Statement or the Statement
of Questions Involved portion of his brief. See Krebs v. United Ref. Co. of
Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives
issues that are not raised in both his concise statement of errors complained
of on appeal and the statement of questions involved in his brief on appeal).
Nevertheless, we will discuss the sufficiency of the evidence supporting the
termination of Father’s parental rights under section 2511(b), as the trial court
considered Child’s best interest in its Opinion.

                                           -9-
J-S12043-19


     Father challenges the sufficiency of the evidence presented by the

Agency. See id. at 10-13.     Father also asserts that the trial court failed to

properly consider that he was engaging in recommended anger management

treatments. Id. at 12.

     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

            [A]ppellate courts must apply an abuse of discretion
     standard when considering a trial court’s determination of a
     petition for termination of parental rights. As in dependency
     cases, our standard of review requires an appellate court to accept
     the findings of fact and credibility determinations of the trial court
     if they are supported by the record. If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. As has been often
     stated, an abuse of discretion does not result merely because the
     reviewing court might have reached a different conclusion.
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness, partiality,
     prejudice, bias, or ill-will.

     [U]nlike trial courts, appellate courts are not equipped to make
     the fact-specific determinations on a cold record, where the trial
     judges are observing the parties during the relevant hearing and
     often presiding over numerous other hearings regarding the child
     and parents. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the record
     and the court’s legal conclusions are not the result of an error of
     law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (internal citations

omitted).




                                    - 10 -
J-S12043-19



      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained that “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a), along

with consideration of section 2511(b). See In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc). Here, we will consider subsections 2511(a)(8)

and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

          (8) The child has been removed from the care of the parent
          by the court or under a voluntary agreement with an
          agency, 12 months or more have elapsed from the date of
          removal or placement, the conditions which led to the
          removal or placement of the child continue to exist and
          termination of parental rights would best serve the needs
          and welfare of the child.

                                      ***


                                      - 11 -
J-S12043-19


      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

      To terminate parental rights pursuant to section 2511(a)(8), it must be

demonstrated that “(1) [t]he child has been removed from parental care for

12 months or more from the date of removal; (2) the conditions which led to

the removal or placement of the child continue to exist; and (3) termination

of parental rights would best serve the needs and welfare of the child.” In re

Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003). Once the

12-month period set forth in subsection (a)(8) has been established, the trial

court must next determine whether the conditions necessitating placement

persist, despite the reasonable good-faith efforts the agency supplied over a

realistic period of time. In re A.R., 837 A.2d 560, 564 (Pa. Super. 2003).

      The focus in terminating parental rights under section 2511(a) is on the

parent, but it is on the child pursuant to section 2511(b). See in re Adoption

of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc). In reviewing the

evidence in support of termination under section 2511(b), our Supreme Court

has stated as follows:




                                    - 12 -
J-S12043-19


        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
        child have been properly interpreted to include “[i]ntangibles such
        as love, comfort, security, and stability.” In re K.M., 53 A.3d
        781, 791 (Pa. Super. 2012). In In re E.M., [533 Pa. 115, 121,
        620 A.2d 481, 485 (Pa. 1993)], this Court held that the
        determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond. In
        re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). A parent’s abuse and neglect are likewise a relevant part

of this analysis:

        [C]oncluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent …. Nor
        are we of the opinion that the biological connection between [the
        parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent, to
        establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.




                                      - 13 -
J-S12043-19



In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child. See In the Matter of S.B., 943 A.2d 973, 978 (Pa. Super. 2008)

(stating that “[s]afety, permanency, and well-being of the child must take

precedence over all other considerations.” (citation omitted; emphasis in

original)); see also In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004)

(stating that “a parent’s basic constitutional right to the custody and rearing

of his or her child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of [the

child’s] potential in a permanent, healthy, safe environment.”).

      In its Opinion, the trial court detailed its considerations in terminating

Father’s parental rights under section 2511(a)(8), and considered Child’s best

interests as follows:

           We consider first the Agency claim that the parental rights
      of [Mother and Father] should be terminated pursuant to
      subsection 2511(a)(8). …

             In this case, the Agency has easily met its burden of proving
      as [sic] a basis for termination under Section 2511(a)(8). There
      is no dispute that [Child] has been removed from the care of his
      parents for more than twelve (12) months. Nor is there any
      dispute that the conditions that led to placement have not been
      remedied. [Father], by his conduct, dropped out of the process
      four (4) months after it began[,] and no evidence suggested he is
      not the same as he was when dependency was established.
      [Mother] has made minimal effort[,] but the evidence is that no
      progress has been made to enable her to parent [Child]. …
      Finally, the evidence was unequivocal that [Child] is thriving and
      happy in the home of the [F]oster [P]arents.            Termination
      therefore is in the best interests of [Child]. … In this regard, the
      evidence proved that the parents could not or would not remedy

                                     - 14 -
J-S12043-19


      the conditions which led to placement within a reasonable time[,]
      and that they have refused the services and assistance provided
      by the Agency.

            Having concluded that the conduct of [Mother and Father]
      warrants termination of their parental rights, we are obliged to
      “engage in an analysis of the best interests of the child by taking
      into primary consideration the developmental, physical and
      emotional needs of the child[.]” In re Adoption of R.J.S., 901
      A.2d 502, 508 (Pa. Super. 2006).

            In this case, [Child] was placed with his [F]oster [P]arents
      [just] days after he was born [in November 2016].             The
      undisputed evidence at [the] hearing established that there was
      no bond between [Child] and his natural parents. In this regard,
      [Mother] told [Tammy] Lucas[, a parent educator and employee
      with the Proud to be a Parent Program, that] she didn’t have a
      bond with her son. (See Finding of Fact 62.) Contrariwise, the
      evidence at [the termination] hearing established a strong bond
      between [Child] and his [F]oster [M]other.           No evidence
      suggested anything other than that the [F]oster [P]arents have
      provided outstanding care and love. The best interests of [Child]
      can only be served by allowing him to remain with his [F]oster
      [P]arents.

Trial Court Opinion, 10/24/18, at 23-25.

      Further, in its Rule 1925(a) Opinion, the trial court set forth the following

explanation regarding its concerns for Child’s safety:

            Judge Zanic ordered [Father] to participate in individual
      counseling, to successfully complete a parenting program[,] and
      to participate in a mental health evaluation.

            Initially[,] [the Agency,] [through RDS,] provided
      reunification services to the parents of [Child] in the home they
      shared. However, the Agency quickly terminated home visits due
      to the anger and verbal assaults of [Father] toward the
      caseworker. The visits were thereafter scheduled in the offices of
      RDS.

           The anger of [Father] manifested itself in the courtroom on
      May 5, 2017[,] during a permanency hearing. As a consequence,

                                      - 15 -
J-S12043-19


      Judge Zanic suspended the right of [Father] to visit with [Child]
      until a mental health professional provided evidence that it would
      be safe for [Father] to visit with [Child]. Since no evidence was
      ever proffered by [Father], he has not had any contact with [Child]
      since May 2017.

            [Father] was examined by Dr. [] O’Hara, a clinical
      psychologist, on March 30, 2017[,] and again on December 18,
      2017. [Dr. O’Hara] testified that [Father] suffers from a Bipolar
      II Disorder[,] which he said is a major mental disorder. [Dr.
      O’Hara] opined that he noted no improvement in [Father’s]
      condition at the second examination. Finally, [Dr. O’Hara] said it
      would not be safe to allow [Father] to have unsupervised visits
      with [Child].

            No evidence at the [t]ermination [h]earing suggested that
      the issues which led to a finding of dependency have been
      addressed or resolved.

               The evidence presented sustained the Agency’s burden of
      proof.

Trial Court Opinion, 12/11/18, at 1-2.

      Upon review, we conclude that the trial court’s decision to terminate

Father’s parental rights under subsections 2511(a)(8) and (b) is supported by

competent, clear and convincing evidence in the record. In re Adoption of

S.P., 47 A.3d at 826-27. Additionally, we discern no abuse of discretion by

the trial court in emphasizing Child’s need for safety, and determining that the

risk that Father posed outweighs any bond that might exist between Father

and Child. See In the Matter of S.B., supra.

      Based upon the foregoing, we affirm the Decree terminating Father’s

parental rights with regard to Child under subsections 2511(a)(8) and (b).

      Decree affirmed.


                                     - 16 -
J-S12043-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/28/2019




                          - 17 -